Citation Nr: 1702814	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  09-49 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a cervical spine injury.

2.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 10 percent for traumatic septal deviation (residuals of a left nostril injury).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1977 to January 1980.  These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2008 and June 2009 rating decisions by the Roanoke, Virginia RO.  In May 2010, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  In August 2010, the Board remanded the matters for additional development.

The matters of the rating for residuals of a left nostril injury and entitlement to a total disability rating based on individual unemployability (TDIU) - raised in the context of the claim for an increased rating for PTSD - are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on his part is required.


FINDINGS OF FACT

1.  A cervical spine injury in service is not shown, and a cervical spine disability was not manifested in service; arthritis of the cervical spine was not manifested within one year following the Veteran's separation from service; and a current cervical spine disability is not shown to be related to his service, to include as due to injury therein.  

2.  Prior to October 18, 2016, the Veteran's psychiatric disability was not shown to have been manifested by symptoms productive of impairment greater than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; symptoms productive of occupational and social impairment with reduced reliability and productivity were not shown.

3.  From October 18, 2016, it is reasonably shown that the Veteran's psychiatric disability has been manifested by symptoms productive of occupational and social impairment with deficiencies in most areas, but not by symptoms productive of total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Service connection for residuals of a cervical spine injury is not warranted.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

2.  The Veteran's PTSD warrants staged schedular ratings no higher than 30 percent prior to October 18, 2016 and 70 percent (and no higher) from that date.  §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code (Code) 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by May 2008 and November 2008 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An October 2008 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating, and a January 2016 supplemental SOC (SSOC) readjudicated the matter after the Veteran had the opportunity to respond.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  

During the May 2010 Travel Board hearing, the undersigned advised the appellant of what is needed to substantiate the claims (evidence of a nexus between the claimed cervical spine disability and his service, and evidence of increased severity of the psychiatric and nasal disabilities); his testimony reflects that he is aware of what remains necessary to substantiate the claims.

The Veteran's service treatment records (STRs) are associated with his record, and pertinent postservice treatment records have been secured.  The AOJ arranged for VA psychiatric evaluations in February 2008, September 2010, September 2015, and October 2016.  The reports of these examinations (cumulatively) provide the information needed to properly evaluate the Veteran's psychiatric disability, so they and are (cumulatively) adequate for rating purposes such that additional examination is not needed or required.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration:  (1) Whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence that an event, injury, or disease occurred in service, or that certain diseases were manifested during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  With respect to the third factor listed, the U.S. Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the claim pertaining to a cervical spine disability, the low threshold standard of McLendon has not been met as there is no evidence that such disability was manifested in, or may be related to, the Veteran's service.  Therefore, a VA examination to secure a nexus opinion in the matter is not necessary.  The Veteran has not identified any evidence pertinent to these matters that remains outstanding.  VA's duty to assist is met.  There has also been substantial compliance, with the Board's previous remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that "substantial" rather than strict compliance with the Board's remand directives is required under Stegall).

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

Service connection for residuals of a cervical spine injury

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases (to include arthritis) may be service connected on a presumptive if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, a nexus to service may be established by showing continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

The Veteran contends that he sustained a cervical spine injury when he was assaulted in service.  His STRs are silent for any complaint, finding, treatment or diagnosis regarding the cervical spine.  They show that in June 1978, he was beaten by unknown assailants and incurred multiple abrasions and a wound over the left eye; he was observed for a head injury but none was found; there is no report of a neck/cervical spine injury.  On October 1979 service separation examination, the Veteran's neck and spine were normal on clinical evaluation.

The post-service medical evidence is silent regarding the neck/cervical spine until 1992.  On April 1992 VA treatment, the Veteran reported that a tree limb fell and struck him on the head or neck in 1989 and caused loss of consciousness; he had neck and back pain with recent right upper extremity paresthesia.  A cervical spine X-ray was negative.  The diagnosis was post-concussion syndrome.  In June 1992, he reported having residual constant neck pain since the 1989 injury; the impression following EMG study was cervical myofascial pain syndrome secondary to trauma.  In August 1992, the assessment was myofascial neck pain.  A September 1992 MRI revealed left C5-C6 disc protrusion threatening the C6 nerve root.  In November 1992, he continued to complain of neck pain as well as numbness and tingling in the right arm due to the work related injury in December 1989; the assessments included cervical spine strain.

An October 2005 cervical spine X-ray was interpreted as showing cervical disc disease.  

A January 2006 cervical spine X-ray showed minor cervical spine spur formations (indicative of degenerative joint disease (DJD)).

On January 2008 VA treatment, the Veteran reported neck and right arm pain.  He reported a five year history of posterior neck pain that radiated to the right, across the top of the shoulder, and down the right arm into the hand and fingers.  A cervical spine MRI showed cervical degenerative disc disease.

At the May 2010 Board hearing, the Veteran testified that he first experienced neck pain following the attack in service (that caused his nasal fracture).  He testified that he first sought treatment for neck pain in approximately 1994 or 1995 at Maguire VA medical center in Richmond.

In the August 2010 remand, the Board noted that the VA treatment records of record at that time dated back only to November 2005, although there were also VA records of cervical spine X-rays taken as early as in April 1992.  The Board remanded the matter to obtain outstanding treatment records.  Updated treatment records since 2010 were obtained; however there were no additional earlier pertinent records.

On August 2015 VA sinuses examination, the Veteran reported that he had missed about one year of work due to a neck/head injury in which a tree fell on him, striking his neck and falling on him, with subsequent fall to the ground.  He reported that he required physical therapy for the neck injury.  On August 2015 VA headaches examination, he again reported a severe neck injury in 1989 due to a tree falling on him and possibly herniating his cervical disc which developed into multi-level traumatic degenerative joint disease.

While the record shows that the Veteran was assaulted during service, sustaining facial and head injuries, he is not shown to have sustained a neck injury at the time. No cervical spine/neck complaints were noted in service, to include on service separation examination, when clinical evaluation of the cervical spine was normal.  A cervical spine disability was not clinically noted postservice prior to 1992.  The Board notes the Veteran's more recent accounts, including at the May 2010 Board hearing, that he had initial cervical spine complaints when he was assaulted in service.  However, those accounts are inconsistent with notations made (in a clinical treatment context), including earlier in January 2008 (when he reported that his neck complaints were of 5 years duration, i.e., beginning more than 22 years after service).  Notably, when the Veteran provides them he generally neglects to discuss the intercurrent postservice neck injury (from a tree falling on him).  The accounts are clearly compensation-driven and the Board finds them not credible.  Accordingly, service connection for residuals of a cervical spine injury on the basis that such disability became manifest in service and persisted is not warranted.  As arthritis of the cervical spine is not shown to have been manifested in the first postservice year, the chronic disease presumptive provisions of 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 do not apply. 

Regarding whether the evidence otherwise shows that a current cervical spine disability is related to service/an injury therein (or suggests that it may be -so as to warrant seeking a medical opinion in the matter), the Board finds that the service and postservice evaluation/treatment records, overall, provide evidence that is against this claim, rather than supports it.  They do not show a neck injury in service, and show a normal neck/cervical spine on service separation.  They show a lengthy postservice intervening period when no neck complaints were clinically noted or treated.  They show that when neck pathology was first documented postservice it was following (and the neck pathology was attributed to, including by the Veteran himself) an intercurrent postservice neck injury.  Regarding the Veteran's lay assertions of an etiological relationship between his current neck disability and service, because the Board has found his accounts of a neck injury with continuity of neck complaints thereafter not credible, and in light of the documented postservice neck injury as an identified postservice, and not service-related, etiological factor for the development of the current neck pathology, the Board finds his assertions of a causal relationship between his cervical spine disability and his service merit no probative value.  The probative evidence in the record is against a finding that any current cervical spine disability was incurred in service.  In light of the foregoing, the Board concludes that the preponderance of the evidence is against the claim of service connection for residuals of a cervical spine injury.  Accordingly, the appeal in the matter must be denied.

Increased rating for PTSD

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

PTSD is rated under the General Rating Formula for Mental Disorders.  A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.  
Regarding the rating criteria, the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and the plain language of this regulation makes it clear that "the veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). "[I]n the context of a 70[%] rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 117.  Although a veteran's symptoms are the "primary consideration" in assigning a disability evaluation under § 4.130, the determination as to whether the veteran is entitled to a 70% disability evaluation "also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.  

Examination during the earlier part of the evaluation period included notation of Global Assessment of Functioning (GAF) scores,.  The scores reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM).  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Lesser scores reflect increasingly severe levels of mental impairment.  See 38 C.F.R. § 4.130 (2013).

[Per revised regulation, the current rating criteria endorse use of American Psychiatric Association's DSM-5.  While the DSM-5 did not incorporate the use of GAF scores to identify levels of disability, discussion of such scores is appropriate for evaluations/treatment provided prior to VA's adoption of DSM-5.]

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remissions.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

With the initial rating assigned upon a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

On February 2008 VA examination, the Veteran reported having nightmares, sweating, and inability to sleep.  He reported having mild difficulty through the years with falling asleep and remaining asleep; his sleep was often fitful, and on many occasions he had accidentally hit or kicked his former wife while sleeping.  He reported having nightmares once or twice weekly and denied having flashbacks during daylight hours.  He was not avoidant of information concerning violence or attacks.  He had become increasingly withdrawn from other people and spent most of his time at home.  He reported being anxious and suspicious in public and being worried that somebody would "jump" him.  He attempted to locate the exits in any public room.  He reported intermittent difficulty concentrating and denied any history of angry outbursts or violence.  He frequently felt impatient and irritable.  In early 2007 he had a period of psychiatric hospitalization upon after taking an overdose of pills; he had been seen infrequently for outpatient mental health care since then, and was apparently poorly compliant with taking medication and attending meetings.  He was seen every two to three months to renew his psychiatric medications, which included Prozac and Seroquel.

On mental status examination, the examiner found the Veteran to be an unreliable historian; he clearly minimized the extent of his former alcohol abuse, and was vague regarding whether he was hospitalized after his injury and when he last worked.  He had poor eye contact; his behavior was normal and no psychomotor retardation was noted.  He was oriented in all spheres and no memory deficit was elicited.  His mood and affect were blunted; he became anxious as he discussed the beating in service.  He was not acutely suicidal, homicidal, psychotic, manic, hypomanic, obsessive or compulsive.  His fund of knowledge, abstracting ability, mathematical calculating ability, insight and judgment were good.  The diagnoses included chronic mild PTSD and alcohol abuse.  A GAF score of 55 was assigned.  The examiner opined that the Veteran suffered from PTSD to a mild degree, as well as alcohol abuse that was unrelated to the PTSD.  The Veteran indicated that he was unable to work, but attributed such incapacity to his multiple medical problems.  The examiner opined that the Veteran was capable of working on at least a part-time basis, from a mental health point of view;, but would need to work in a setting without significant stress and where he could be supervised on a regular basis.

Based on this evidence, a March 2008 rating decision granted service connection for PTSD, rated 30 percent.

At the May 2010 Board hearing, the Veteran testified that he had been having depression, hypervigilance, and severe anxiety attacks at least twice per week.  He testified that he received ongoing VA mental health treatment and that his prescribed medications had recently been increased.

On September 2010 VA examination, the examiner noted that the Veteran was a weak historian and seemingly deliberately guarded about a number of important points.  Specifically, he reported that he was unsure when he first or last used cocaine, despite an August 2010 treatment note indicating that a test for cocaine was positive; the examiner opined that this was relevant in terms of diagnosis because it was unclear to what extent substance abuse problems were contributing to any mood or other mental health issues at that time.  The examiner had concerns that during the interview the Veteran seemed to be following a rigid set of points that he wished to list and which appeared to come directly from DSM PTSD criteria.  The Veteran reported having thoughts of the in-service trauma daily, nightmares nightly, and being totally socially withdrawn; he indicated that in all respects his PTSD symptoms were much more severe.  He could not point to any factors that would have led to such intensification.  The examiner was concerned that the Veteran seemed to be relating his symptoms in a very systematic way as if they were developed from the DSM criteria in a manner lacking in genuineness, and he also demonstrated no outward sign of tension or anxiety when discussing any of the events which he stated were causing him marked anxiety and distress.  He was free of psychomotor agitation.  There was no physiologic arousal.  His mood throughout the interview was dull and slow paced.  He appeared somewhat depressed.  The examiner repeated that it was unclear to what extent mood problems were related to his substance abuse and/or substance withdrawal factors.  The examiner opined that it would be advisable to have him free of alcohol and drugs for 6 months and then reevaluate.  The examiner also suggested that the Veteran undergo testing such as MMPI-II to gain a clearer picture of any symptoms and better examine any symptom exaggeration.  The examiner noted that the Veteran was superficially cooperative with evaluation but his self-report did not appear to be adequately reliable and there were a number of issues related to his substance abuse that he simply would not discuss.  The examiner opined that, given that the Veteran tested positive for cocaine use in recent weeks, the cocaine use was a plausible factor contributing to mood difficulties at that time.  The examiner opined that it would be unwise at that point to diagnose the Veteran with PTSD, depression, or other factors until his substance use came under better control.  The examiner reiterated that it would be important to have the Veteran clear from alcohol abuse, cocaine, or other substance abuse prior to having him reevaluated.
On September 2015 VA examination, the Veteran was incarcerated and attended the veterans group at the correctional center.  He had no prison duties due to physical disability.  He was being treated for depression and PTSD with Effexor and Risperdal; there were no mental health hospitalizations.  He had previously been using a wide variety of substances to socialize and had used alcohol heavily, obtaining 30 day VA inpatient treatment but relapsing.  He asserted that he was sober when incarcerated but did not specify when he achieved sobriety.  Before his incarceration, he worked for a box making plant where he ran machines; he worked at that job for 5 years and was able to perform the required tasks and follow directions.  He endorsed anxiety about performing the job correctly and with precision to affect his performance.  He did not discuss any problems related to reexperiencing trauma, avoidance, or hypervigilance.  He was let go from the job on disability because there was concern that he could get cut and infect others with hepatitis C.  Previous to that job, he had worked as a furnace and crane operator at a steel company, which he left for increased pay.  He endorsed mild impact from anxiety on job performance, but did not endorse reexperiencing, avoidance, hypervigilance or anger from PTSD as being problematic.  

On mental status examination, the Veteran's symptoms included recurrent distressing memories of the traumatic event, recurrent distressing dreams, flashbacks, marked physiological reactions to cues resembling an aspect of the event, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, irritable behavior and angry outbursts with little or no provocation, hypervigilance, and exaggerated startle response.  His symptoms also included depressed mood, anxiety, chronic sleep impairment, and inability to establish and maintain effective relationships.  His mood was euthymic and there was no evidence of mania or psychosis; he described anxiety.  His mood was well controlled with medication.  Mental status examination was essentially normal though he did miss some general information questions, but he was well oriented with normal thought processes.  The examiner noted that he did not provide very convincing discussions of PTSD symptoms.  The diagnoses were PTSD and mild recurrent major depression.  The examiner specified that the Veteran's sad moods were mostly related to being incarcerated; he also demonstrated the "PTSD triad" of reexperiencing, avoidance, and hypervigilance.  The examiner opined that the Veteran's psychiatric diagnoses resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner opined that PTSD was the Veteran's major problem before incarceration, and he had sustained employment without difficulty before incarceration.  The examiner opined that the Veteran experienced effects of PTSD with mild effects on his daily life and medication had controlled his symptoms well.

On October 18, 2016 VA examination, the Veteran reported having problems; the examiner noted that he certainly had moody behavior, hypersexuality, inappropriate use of drugs and alcohol, and a pattern of repeatedly offending young girls.  He reported that he had spent the previous eight years in state jail before being released in June 2016 and was now a registered sex offender.  He used to do drugs such as cocaine but he had no access to drugs since his release from incarceration.  His present treatment consisted of venlafaxine and trazodone.  The examiner noted that the Veteran had previously been diagnosed with PTSD but opined that his main problem was mood swings, excitability, actual sexual urges, and inappropriate behavior; he still heard voices telling him to open doors and exhibit grandiosity.  He was not working.

On mental status examination, the Veteran's symptoms included anxiety, suspiciousness, panic attacks occurring weekly or less often, chronic sleep impairment, impaired judgment, impaired abstract thinking, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a work-like setting, and grossly inappropriate behavior.  He was very disheveled and smelled strongly of body odor.  He was inappropriate and arrived almost 20 minutes late.  He was very loud, demanding, and appeared uncooperative but he admitted very honestly about his sexual situations and charges and admitted that he was a registered sex offender.  He claimed to be hearing voices and demanded that the door be left open because the voices told him to do so.  He denied depression.  He was very moody and grandiose.  He admitted that his sexual appetite had died down but went rampant when he was manic.  He did not have any obsessive compulsive features.  He had poor insight, poor judgment, and poor abstract thinking.  The diagnosis was bipolar disorder unspecified.  The examiner opined that the Veteran did not meet the full criteria for PTSD; the examiner noted the Veteran's reports of being beaten but stated there was no evidence, concluding that the previous diagnosis was erroneous.  The examiner noted that there is strong evidence of hypersexuality, spending spree, pressured speech, manic behavior, inappropriate judgment, and use of drugs, alcohol and cocaine, opining that this confirmed the Veteran has bipolar disorder rather than PTSD.  The examiner opined that the Veteran's psychiatric diagnosis resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner opined that the prognosis is poor and impairment is severe.  The examiner opined that the Veteran did not appear to pose any threat of danger or injury to himself or others.

Additional VA records through 2016 reflect symptomatology largely similar to that reported above.  The Veteran has also submitted lay statements describing his difficulties due to his psychiatric disabilities.

The Board finds that the reports of the VA examinations and treatment records prior to October 18, 2016, provide overall evidence against a rating in excess of 30 percent prior to that date.  They do not show that symptoms of his psychiatric disability produced occupational and social impairment with reduced reliability and productivity, so as to meet the criteria for the next higher, 50 percent, rating.  He did not, for example, display flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory; impaired judgment; or impaired abstract thinking, nor did he exhibit any other unlisted (in the rating criteria) symptoms of similar gravity.  The treatment records and examinations from that time revealed no impairment of thought processes or content.  The February 2008 VA examiner opined that the Veteran suffered from PTSD to a mild degree as well as alcohol abuse that was unrelated to his PTSD (emphasis added).  The September 2015 VA examiner opined that the Veteran's psychiatric diagnoses resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The 2015 examiner opined that PTSD was the Veteran's major problem before incarceration, and he had sustained employment without difficulty before incarceration.  The examiner opined that the Veteran experienced effects of PTSD with mild effects on his daily life and medication had controlled his symptoms well.  The record showed the Veteran had functioned adequately in his occupation, and in daily life activities, and maintained adequate family relations.  Consequently, a schedular rating in excess of 30 percent was not warranted prior to October 18, 2016.  The next higher, 50 percent, rating requires occupational and social impairment due to PTSD symptoms with reduced reliability and productivity, which simply was not shown prior to October 18, 2016.  The Board notes that the Veteran's substance abuse, which it may reasonably be assumed did impact on occupational reliability and productivity, was not noted to be a manifestation of his PTSD (so as to be considered in rating that disability).  Significantly cocaine possession/use is a criminal offence (and is expressly prohibited by statute-see 38 U.S.C.A. § 1110) from being compensable.   The GAF score of 55 assigned on 2010 VA examination is unaccompanied by a description of the symptoms on which it is based, is inconsistent with the examiner's characterization of the Veteran's PTSD as mild, and does not provide an independent basis for the assignment of a rating in excess of 30 percent prior to October 18, 2016.

However, the Board finds that from October 18, 2016, the Veteran, his treating and evaluating mental health personnel, and the VA examiners have reported symptoms that reflect occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.  On examination on that date, he was noted to have severe impairment in social and occupational functioning, and his prognosis was poor due to the severity of his symptoms.  His symptoms were noted to cause/reflect deficiencies in judgment, thinking, and mood; neglect of personal appearance and hygiene, and hearing voices telling him to open doors and be grandiose.  While a VA examiner has opined that some of the psychiatric symptoms may not be due to PTSD, because no provider has distinguished the extent of the Veteran's occupational and social functioning impairment due to PTSD from that due to co-existing and nonservice-connected psychiatric disability entities, the Board has considered all psychiatric symptoms shown (and not due to misconduct/illicit drug use) in rating the PTSD.  Notably, clinical records now show that the Veteran no longer uses illicit drugs.  As the functional impairment described meets (or at least approximates) the schedular criteria for a 70 percent rating under Code 9411, the Board finds that such rating is warranted from October 18, 2016 (but not earlier, as the record does not show evidence of such worsening prior to that date).  38 C.F.R. § 4.7.

Continuing the analysis, the reports of the VA examinations, treatment records, lay statements, and the Veteran's testimony, overall, do not show that at any time under consideration his psychiatric disability was of such severity as to warrant a 100 percent schedular rating.  There is no evidence (or even allegation) of symptoms such as gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name; or any other symptoms of similar gravity.  [The Board is aware that the Court has emphasized that the symptoms in the schedular criteria are merely examples and are not all-inclusive.  However, the absence of such symptoms is noted to acknowledge that the Court has also indicated that such symptoms provide independent bases for a finding that a 100 percent rating is warranted.]  The treatment records and examinations consistently show appropriate thought processes and communication; while he was noted to have inappropriate behavior on October 2016 examination, it was not reported to be grossly inappropriate.  He did not report suicidal ideation, and the October 2016 examiner opined that the Veteran did not pose a threat of danger to himself or others.  While the observations by the VA examiners and treatment providers suggest that he has increasingly limited social relationships and increased withdrawal, such impairment is clearly encompassed by the criteria for the 70 percent rating granted herein (which contemplate deficiencies in most areas).  The disability picture presented is not one consistent with total occupational and social impairment.  Consequently, a 100 percent schedular rating is not warranted.

The Board finds that the evidentiary record presents no reason to refer the case to the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  There is no evidence of PTSD-related symptoms or impairment not encompassed by the schedular criteria, so as to render those criteria inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

The matter of entitlement to a TDIU rating is addressed in the remand below.


ORDER

Service connection for residuals of a cervical spine injury is denied.

A staged increased (to 70 percent, but no higher) rating is granted for the Veteran's PTSD, effective from October 18, 2016, and subject to the regulations governing payment of monetary awards; schedular ratings for the PTSD in excess of 30 percent prior to October 18, 2016 and/or in excess of 70 percent from that date are denied.


REMAND

On review of the record, the Board finds that the remaining matter on appeal must again be remanded for evidentiary development.

In the August 2010 remand, the Board noted the Veteran's testimony in May 2010 that he takes over-the-counter sinus medication daily, experiences symptoms of sinusitis and nasal obstruction, and has headaches 2 to 3 times per week due to his nose injury.  The Board noted that varied distinct symptoms of this disability may be separately rated.  Pertinent findings on January 2006 and September 2007 VA examinations were considered to be at such wide variance that they could not be reconciled, and the later (September 2007) examination was found to be inadequate.  

The Board remanded the matter for an otolaryngologic examination to determine the nature and severity of all symptoms he has as a residual of his nose trauma in service.  The examiner was specifically directed to the [conflicting] January 2006 and September 2007 examination reports and asked to identify all residual manifestations of the Veteran's nasal injury in service (to include, but not limited to, any blockage, nasal/facial deformity, sinusitis, and/or headaches) and describe the extent/severity of such in detail.  The examination report was to include a history of all medications, both prescription and over-the-counter, taken for symptoms of the disability.  The examiner was to reconcile (to the extent possible) the reports of the 2006 and 2007 VA examinations and explain the rationale for all opinions in detail.

On October 2010 VA examination, the Veteran reported chronic nasal stuffiness requiring him to breathe through his mouth, chronic congestion in the bilateral maxillary sinuses, frontal headaches associated with the broken nose, and recurrent runny nose since the initial injury, in addition to seasonal allergies.  He reported using over-the-counter nose spray once per day.  He reported near constant non-incapacitating episodes with headache, purulent discharge, and maxillary fullness.  Rhinitis symptoms included nasal congestion and excess nasal mucus.  Sinus symptoms included purulent nasal discharge, headaches, intermittent maxillary sinus tenderness, and daily headaches.  On physical examination, the examiner stated that there was no evidence of sinus disease.  There was 80 percent left nasal obstruction, 80 percent right nasal obstruction, severe septal deviation to the right due to trauma with enlarged turbinates on the left, and deformity including bony enlargement from the original fracture with minimally depressed left nasal bone, bony hump on the right side greater than the left, and positive ptotic tip with acute nasolabial angle.  The diagnosis was nasal septum deviation.  The examiner opined that the Veteran does not have a normal nose exam, which is more likely than not a residual of his trauma in service.  Notably, the examiner did not opine regarding the headaches as claimed residual manifestations of the nasal injury in service, and the examiner did not address the conflicting 2006 and 2007 examination reports.

On August 2015 VA examination, the Veteran reported having headaches that worsened with episodes of sinus pain.  The headaches occurred mostly on awakening.  The pain was bilateral and worsened with physical activity.  On physical examination, the examiner noted that there was at least 50 percent obstruction of the nasal passage on both sides due to traumatic septal deviation; there was not complete obstruction on either side; and there was no loss of part of the nose or other scars of the nose exposing both nasal passages, causing loss of part of one ala, or causing other obvious disfigurement.  The diagnosis was deviated nasal septum (traumatic).  Notably, the examiner did not opine regarding sinusitis or the headaches reported by the Veteran during the examination, and the examiner again did not address the conflicting 2006 and 2007 examination reports.

Consequently, the medical opinions offered are inadequate for rating purposes and not compliant with the remand instructions, and a remand for corrective action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran contends that he is unable to maintain substantially gainful employment due to his service-connected psychiatric disability.  This decision grants him a 70 percent rating for his psychiatric disability from October 18, 2016.  Consequently, while the schedular rating requirements for a TDIU rating in 38 C.F.R. § 4.16(a) were not met prior to the award of the 70 percent rating for psychiatric disability, they now are.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for the Veteran to be examined by an otolaryngologist to determine the nature and severity of all symptoms he has as a residual of his nose trauma in service.  The claims file (to include this remand) must be reviewed by the examiner (and the examiner's attention is specifically directed to the [conflicting] January 2006 and September 2007 examinations).  The examiner must identify all residual manifestations of the Veteran's nasal injury in service (to include, but not limited to, any blockage, nasal/facial deformity, sinusitis, and/or headaches) and describe the extent/severity of each such manifestation in detail.  The examination report should note the (nature and amount of) medication the Veteran takes for the disability.  The examiner should reconcile (to the extent possible) the reports of the two above-cited VA examinations, and should explain the rationale for opinions in detail.

2.  The AOJ should then review the expanded record, arrange for any further development deemed necessary, and readjudicate the claims, to specifically encompass whether referral of the rating for residuals of nasal injury for consideration of an extraschedular rating is indicated.   If the claim remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

3.  The AOJ should also adjudicate the matter of entitlement to a TDIU rating, as raised in the context of the claim for an increased rating for PTSD (following all further development indicated, and in light of the increase in the rating for PTSD to the extent that the schedular requirements for a TDIU rating are now met).  The Veteran should be advised that the claim seeking a TDIU rating is not yet fully before the Board, but will be so only if he perfects an appeal of a denial of such claim.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


